Order entered July 1, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00173-CR
                                         No. 05-13-00174-CR
                                         No. 05-13-00175-CR

                               MICHAEL DAVID ORY, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 219-82844-2011, 219-82846-2011, 219-82847-2011

                                             ORDER
        The Court REINSTATES these appeals.
        On June 27, 2013, we ordered the trial court to make findings regarding why appellant’s
briefs had not been filed in these appeals, which are companion cases to the appeal in cause no.
05-13-00172-CR. The Court, however, had received on May 28, 2013, but not docketed the
briefs. Therefore, findings are not necessary and we VACATE the June 27, 2013 order. The
briefs received on May 28, 2013 are properly filed.
        The State’s brief is due in the above appeals and in cause no. 05-13-00172-CR within
thirty days of the date of this order.

                                                        /s/   LANA MYERS
                                                              JUSTICE